Citation Nr: 1550297	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-37 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John A. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.  He had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in St. Louis, Missouri now has original jurisdiction over the claims.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by such symptoms as difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, chronic sleep impairment, recurrent nightmares, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty concentrating,  and near-continuous depression; more serious symptoms demonstrating total impairment such as gross impairment in thought processes, persistent delusions or hallucinations, disorientation to time or place and memory loss have not been shown at any time during the appeal period.

2.  As of June 23, 2015, the evidence reflects that the Veteran is precluded, by reason of his service-connected PTSD, from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent (but no higher) for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  As of June 23, 2015, the criteria for entitlement to a TDIU were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  The Veteran was provided a pre-adjudicatory notice letter in August 2013 prior to the February 2014 rating decision in which the RO granted service connection for PTSD and assigned an initial 50 percent rating.
Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC).  Here, an October 2014 SOC provided the Veteran with the relevant rating criteria as listed at the relevant diagnostic code.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist a Veteran.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.1590 (2013). 

The record reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, to include VA treatment records and psychiatric progress notes.  The evidence of record allows the Board to make a thorough analysis of the manifestations of the Veteran's PTSD.  In addition, the Veteran was afforded a VA examination in January 2014.  The examiner reviewed the claims file and interviewed the Veteran.  The Disability Benefit Questionnaire provided the medical information necessary to address the issue on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Board has since considered additional treatment records and numerous lay statements and resolved the benefit of the doubt in the Veteran's favor in adjudicating the claim.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

The Veteran's PTSD has been rated as 50 percent disabling pursuant to the provisions of 38 C.F.R. § 4.30, Diagnostic Code (DC) 9411 with an effective date of November 14, 2012, the date of his claim for service connection.

Under DC 9411, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

 A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III. Entitlement

The Veteran was granted service connection for PTSD in November 2012 based on military sexual trauma that he experienced while on active duty.

A medical record dated in 2010 show the Veteran was hospitalized for depression, suicidal ideation and excessive anger.  He had pulled out an unloaded gun and threatened to kill himself. It was noted he was not suicidal at that moment.  He was oriented to person, place and time.  Other 2010 records indicated bouts of "anger and depression."  It was noted the Veteran was working full time as a network analyst as a civilian for the military and was in the National Guard.  The Veteran's wife indicated that when he lost his temper he became "another person."  She related that he broke a car windshield and just that day had broken a window in their home.  

In January 2013, the Veteran's sister provided a statement in support of claim.  She explained that before her brother went into the military, he was kind and compassionate and loved participating in sports and family events.  Upon return from service, the Veteran had periods where he was very withdrawn and he did not participate in activities he had previously enjoyed.  "In summary, he came home a different person."  The Veteran's sister explained that the Veteran continued to have periods "where he seems to be angry or depressed."  She indicated seeing him "struggling to stay positive when he faces adversities." 

In February 2013, the Veteran was informed he had been fired from his employment for unsatisfactory performance.  

In a September 2013 statement in support of claim, the Veteran explained that as a result of having been sexually assaulted on active duty, he has been unable to hold a job for any substantial length of time.  He indicated that he becomes withdrawn and had difficulty connecting with his colleagues.  He reported having issues with supervisors and co-workers who were very assertive, as it made him "react very defensively."  He indicated he was shy and ashamed of what happened in the military and that his social skills, both professionally and personally, had been hindered.  He stated that his marriage had suffered greatly because of what happened to him in the military.  He reported periods when he would "shut down emotionally" and "completely sheltered" himself.  He stated he had gone 3 to 4 days without speaking a word to his spouse.  He reported becoming "so angry over petty matters that [he was] unable to concentrate on day to day tasks."  He stated that at times like those, he would go to a room, stare at the ceiling and avoid contact with everyone.  He stated that there had been "countless episodes of rage in which [he had] become so angry that [he was] unaware of what [he was] doing."  He indicated he punched holes in walls, slammed a plate on the tile floor, threw objects through windows and shattered the windshield of his car.  He reported having recurrent nightmares regarding the trauma he experienced during service.
  
A September 2013 treatment record indicated the Veteran was not suicidal, homicidal or engaged in dangerous activity.  It was noted he had trust issues.  The Veteran was cooperative and positive and his psychomotor activity was noted to be normal.  The treatment provider stated that the Veteran was "in psychic pain" when talking about the trauma he experienced in the military.  The Veteran noted vivid recollections and remembrances which the treatment provider indicated were flashbacks.  The treatment provider explained the Veteran was not delusional and the flashbacks were not "psychotic formations." 

In January 2014, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file. The examiner noted moderate impairment in the Veteran's social and occupational functioning.   The Veteran indicated he was currently employed repairing computer systems and had a low level of satisfaction with the job.  He rated his work performance as "fair."  He indicated that he had previously been a government contractor running military simulation programs.  He indicated had been fired from that position.  He indicated that prior to that he had worked doing IT work and had resigned because he was having issues with his supervisor who was assertive.  When asked about his current limitations and restrictions to employment, the Veteran indicated "it's nothing physical but I have to take a time out when it gets too stressful."  In regard to his psychiatric symptoms, the Veteran related having nightmares two to three times a week.  He indicated having a low level of energy and recurrent feelings of guilt and shame.  He described having a lot of self-blame, anger, being hyper-vigilant and easily startled.  He also indicated having difficulty concentrating.  The Veteran reported "having a recurrent pattern in which he has a depressed mood most of the day, nearly every day."  It was indicated while depressed, he had a diminished interest in most all activities, insomnia, a substantially increased appetite and fatigue with loss of energy.  During these periods, he had a diminished ability to think or concentrate and additionally, he indicated having recurrent thoughts of death or suicidal ideation.

Thereafter, in February 2014, the RO granted service connection for PTSD and assigned a 50 percent initial disability rating based on evidence of moderate symptomoatology.

In his February 2014 notice of disagreement, the Veteran sought a higher evaluation because of a long history of employment difficulties.  He indicated that "getting up in the morning" was difficult due to his depression.  He stated he had not been able to maintain long term employment because he had conflicts with both co-workers and supervisors.  Further, he reported that his relationships with family and friends were "distant" because he found it difficult to "trust."  He indicated his depressive symptoms were mild to moderate on a daily basis and that his depression would rise to the level of "moderately severe" two to three times a week.  He indicated he would sometimes "rage" over "little things" and experienced irritability two to three times per week.  

In November 2014, following the filing of his Form 9, the Veteran indicated that in September 2014, he took a job where he works mostly by himself and that seemed to be working for him. 

In January 2015, the Veteran submitted another statement in support of claim.  The Veteran reported that in the past he had suicidal thoughts but with the help of intense prolonged exposure therapy and being able to take medication, "this is now something of [his] past."  He indicated that over the past 20 years, he had dealt with depression, anger, anxiety, "plus being ashamed along with lots of other emotions as a result of being a victim of Military Sexual Trauma."  He indicated that over the past 10 months, he had 4 separate jobs.  He indicated avoiding stressful situations; that he did not shower in the fitness center and avoided crowded stores.  He indicated not having any personal friends and that he isolated himself.  He indicated having called in sick when he was not sick at all, not eating, not dressing himself and failing to take showers for several days at a time.  He reported staying in bed staring at the walls.  He indicated this happened every month or two.  He reported continuing uncontrollable rage and that inexplicably he would throw things or punch holes in the bedroom walls.  He indicated he slept separately from his wife, locked the bedroom door and barricaded it shut with a heavy object.  He stated he had nightmares and would wake up in a sweat thinking he was having a heart attack. He indicated that he worked 100 percent of the time alone and wondered how long he could continue working.

In a January 2015 statement, the Veteran's representative stated the Veteran should receive a 70 percent evaluation for his PTSD due to nightmares 4 to 5 times per week, chronic sleep disturbances, panic attacks multiple times per week and severe, chronic depression that causes him to relive the trauma from service over and over.  The representative explained the Veteran was working; however, his employer was aware of his PTSD and the Veteran probably could not work if he had to be around people.  

In May 2015, a longtime friend of the Veteran provided a statement in support of claim.  She indicated witnessing some incidents of extreme rage and anger and the letter communicated the difficulties the Veteran had struggled with through the years since separation from the military.

A May 2015 treatment record indicated the Veteran was working hard at therapy and that he was experiencing a lot of anxiety that had been difficult for him.  He reported working at home and feeling that his PTSD was a major factor effecting his job.

In a June 2015 statement, the Veteran indicated he had averaged about 3 jobs a year over the past 3 years.  He stated feeling overwhelmed at times and unable to concentrate on his duties.  

In July 2015, treatment records showed discussion regarding increasing the Veteran's medication to cut down on nightmares which he reported had become worse.  He also indicated his life was limited by avoidance, hypervigilance, hyperarousability and hyperirritability and avoidance of people.  It was noted the Veteran's hygiene was good; he was cooperative; his speech was normal; and he was oriented to person, place, time and purpose.  In addition, it was noted his memory was intact.  The treatment provider described the Veteran as a "very decent and sensitive man".  He was described as "a very hard working individual" who was "sensitive and intelligent."  It was noted that MST had caused "some real impairment especially in relationships with his own wife and ability to relate to others."  

In August 2015, the Veteran filed a formal claim for entitlement to a TDIU.  He indicated he had become too disabled to work on June 23, 2015.  He indicated he had undergone vocational rehabilitation training and a Cisco certification training at VA, but that he was unable to obtain long term employment.  He indicated that his disability prevented him "from trusting or doing productive work for long periods of time . . ."  He indicated he had last worked full time in June 2015 and his job history showed employment for short periods that each included 10 days or more of time lost due to illness.

Upon review of the evidence, the Board finds that the Veteran's symptoms have been of similar severity throughout the appeal period.  His symptoms appear to be contemplated by at best, a 50 percent schedular rating and at worst, a 70 percent schedular rating.  DC 9411.  Resolving reasonable doubt in the Veteran's favor, the Board will grant an initial rating of 70 percent for service-connected PTSD.  A rating in excess of 70 percent is not warranted because more serious symptoms demonstrating total impairment such as gross impairment in thought processes, persistent delusions or hallucinations, disorientation to time or place and memory loss have not been shown at any time during the appeal period.

IV. Extraschedular Considerations  

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

V.  Entitlement to a TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment, i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

As of this decision, the Veteran meets the percentage requirements for entitlement to a TDIU throughout the appeal period.  The Board finds that the history of evidence shows continual interference with employment caused by symptoms which have been attributed to his PTSD. The Veteran has tried to work and has sought vocational rehabilitation and additional training, but he has not been able to sustain a job for any significant length of time due to his difficulty associating with people and his significant depression.  The evidence shows the Veteran last worked in a job he held for only 4 months and that he has not worked again after June 23, 2015.  See August 18, 2015 Application for Increased Compensation Based on Unemployability.  The evidence indicates the Veteran was trying hard to work fulltime and continually failed to be able to retain such a job.  As such, the evidence suggests that his PTSD symptomatology is precluding his ability to maintain substantially gainful employment. 

Based on the foregoing and resolving any doubt in the Veteran's favor, TDIU is granted from June 23, 2015.


ORDER

Entitlement to an initial disability rating of 70 percent (but no higher) for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.
Entitlement to a TDIU is granted from June 23, 2015, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


